Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.1 Page 1 of 15

AO 106 (Rev, 04/10) Application for a Search Warrant

 

 

 

 

 

PS Gg een an
Bann a 4 ee 3
UNITED STATES DISTRICT Court tt B Bhan = 2
for the
Southern District of California AUG 26 2019
CLERK US DISTRICT COURT
In the Matter of the Search of SOUTHERN DISTRICT OF CALIFORNIA
(Briefly describe the property to be searched DEPUTY

 

 

 

or identify the person by name and address)

Motorola Cellujar Phone, Model No. XT1921-2,
IMEI 351840091105746

Case No.

 

eee Noe Soe tee! Soe Se”

19MJ3627.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the Southern District of California , there is now concealed fidertify the
person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;

Mf contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code Section Offense Description
21 U.S.C. §§ 952, 960 Importation of Controlled Substances;
21U.8.C. § 963 Conspiracy to Import Controlled Substances

The application is based on these facts:
SEE AFFIDAVIT |

@ Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: Yis requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the 3,

f Molicant’s signature
HSI Special Agent Ryan L. Beckhelm

Printed name and title

 

 

Sworn to before me and signed in my presence. |

Date: 6 / idl’

~ Judge ’s signature

City and statey San Diego, CA Honorable Bernard G. Skomal, U.S. Magistrate Judge -

Printed name and title

 

 

 
Oo CO SS DO rH BP Ww Ne

NY MY WY NY KH KY BY NNO KE RO SP OP SP ee ll
on DH wh BRB WHYS NY KH CO CO OH DH rH FE WwW NY KS S&S

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.2 Page 2 of 15

Attachment A
ltem to be Searched
The item to be searched is as follows:

Motorola Cellular Phone
Model No. XT1921-2
IMEI 351840091 105746
(“Target Device”)

The Target Device is currently in the possession of the Department of Homeland

Security and is presently stored at 2255 Niels Bohr Ct. San Diego, CA 92154

Affidavit in Support of Search Warrant

 

 
oO Oo SN DW UO FEF WH Ne

NY WH Ww WV WH NY NV KH KN KF HF HS FSF SE OSE OS S|
oOo ~~ HR Ww B&B WH NY KK OC CO Wn~> HD A FSF WwW WH KS ©

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.3 Page 3 of 15

Attachment B
Items to be Seized

Authorization to search the cellular/mobile telephone described in Attachment A (the
“Target Device”) includes the search of disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular/mobile
telephones and tablet for evidence described below. The seizure and search of the
cellular/mobile telephones and tablet shall follow the search methodology described in the
affidavit submitted in support of the warrant.

The evidence’ to be seized from the cellular/mobile telephones and tablet will be
electronic records, communications, and data such as emails, text messages, chats and chat
logs from various third-party applications, photographs, audio files, videos, and location
data, from April 1, 2019 up to and including June 1, 2019:

a. tending to indicate efforts to import methamphetamine, heroin, fentanyl, or some

other federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such as
email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, heroin, fentanyl, or some other federally
controlled substances from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine, heroin, fentanyl, or some other federally
controlled substances from Mexico into the United States; .

d. tending to identify travel to or presence at locations involved in the importation
of methamphetamine, cocaine, heroin, or some other federally controlled
substances from Mexico into the United States, such as stash houses, load houses,
or delivery points;

e. tending to identify the user of, or persons with control over or access to, the

Target Device; and/or

 

 

 
Oo Oo SN HD A FP WY Be

BoD BRD ORO ee se ee
RBNRaRREKR FS Se rUARADAREBHRES

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.4 Page 4 of 15

a. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above,

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and 963,

Affidavit in Support of Search Warrant

 

epee ep ene pean geet nen

 

 
0 OND A UW BW wv

NM Bw KB BRO BD BRD RD ORD ORDO
Oo ~~ DO UO OB Ow OY YF DOUlUlU;OOlUlLUmwOmlmlUG GUO OU lLlUBLUWLA OY OU LUD

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.5 Page 5 of 15

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Ryan L. Beckhelm, having been duly sworn, do hereby state that the following is |
true to my knowledge and belief:
INTRODUCTION

1. I make this affidavit in support of an application for a warrant to search the
following electronic device, as further described in Attachment A (“Target Device”), and
seize evidence of violations of federal law, namely 21 U.S.C. §§ 952, 960, and 963, as

further described in Attachment B:

Motorola Cellular Phone
Model No. XT1921-2
IMEI 351840091105746
(“Target Device”)

This search warrant supports an investigation and prosecution of Jose Ontiveros Molina
(“ONTIVEROS”), who is charged with committing violations of 21 U.S.C. §§ 952 and
960. A factual explanation supporting probable cause follows.

2. Officers with the Department of Homeland Security, United States Customs
and Border Protection (“CBP”), seized the Target Device from ONTIVEROS on May 31, |
2019, when he was arrested at the Otay Mesa, California, Port of Entry (“POE”) for drug
smuggling, in violation of 21 U.S.C. §§ 952 and 960. Specifically, ONTIVEROS was
found in possession of approximately 12.38 kilograms of methamphetamine, 6.14
kilograms ofheroin, and 1.1 kilograms of fentanyl! hidden in the vehicle that he was driving,
The Target Device is currently in the possession of the Department of Homeland Security
and is presently stored at 2255 Niels Bohr Ct, San Diego, California 92154.

3. Based on the information below, there is probable cause to believe that a
search of the Target Device will produce evidence of the aforementioned crimes, as more
particularly described in Attachment B.

4, Because this affidavit is being submitted for the limited purpose of
establishing probable cause to obtain a search warrant, it does not contain all of the

information known to investigators about this investigation. It contains only those facts

 

 

 
hw Bw BS DO BO BRD BRD ORDO ER RR RPO ESE
oe ROR BP FS GC aeranwkB ones

0 ON A A PB WN

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.6 Page 6 of 15

believed to be necessary to establish probable cause. In addition, information contained in
this affidavit is based upon reviews of official reports and records, conversations with other
investigators experienced in the area of drug investigations, and my personal observations
and knowledge. When the contents of documents or statements of others are reported
herein, they are reported in substance and in part unless otherwise indicated.

TRAINING AND EXPERIENCE

5, I am a Special Agent (SA) of the United States Department of Homeland
Security, Homeland Security Investigations (HSI) and have been so employed for
approximately 11 years. I am a Federal Law Enforcement Officer within the meaning of
Rule 41(a)(2)(C), Federal Rules of Criminal Procedure and have been a Federal Law
Enforcement Officer since April of 2007. I am authorized by Rule 41(a), Federal Rules of
Criminal Procedure to make applications for search and seizure warrants and serve arrest
warrants pursuant to Rule 4(a) and (c)(1), Federal Rules of Criminal Procedure.

6. I am currently assigned to the San Diego Narcotics Enforcement Team
(SDNET), which is a multi-jurisdictional task force comprised of local, state and federal
law enforcement tasked with the investigation of major narcotics traffickers in and around
San Diego County.

7. I have the following relevant training, qualifications, expertise, experience and
background. I have been assigned to SDNET for three months, and have worked as a
narcotics agent for approximately eleven years. During my career I have made more than
100 arrests for various narcotics violations for both state and federal charges. I also have
been involved in hundreds of narcotic investigations in a supporting role. In the course of
my duties, I investigate and prepare for prosecution cases against persons involved in the
inducement of illegal entry of illegal narcotics into the United States; the smuggling of
illegal narcotics into the United States; the transportation and possession of illegal narcotics
within the United States. I have worked closely with special agents and investigators
possessing advanced experience in the field of narcotics trafficking, money laundering

focusing on the money laundering of drug trafficking proceeds in the form of bulk cash

Affidavit in Support of Search Warrant 2

 

 

 
oOo oo ~~ DR mA BP Ww BH

|e EO Ce So > A OO Oe
CO ~ JT GC ra B&B Ww NO KK OF CO WB TH FH SF WH YH K BS

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.7 Page 7 of 15

smuggling, wire transfers, transacted through the utilization of money remitters, money
exchanges transacted by DTO subjects and have conferred with special agents and
investigators possessing extensive experience on this subject. I am familiar with the
common methods employed by individuals involved in the trafficking of narcotics and
narcotic manufacturing.

8. Through the course of my training, investigations and conversations with other
law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
to work in concert with other individuals and to do so by utilizing cellular telephones, and
tablets, to maintain communications with co-conspirators in order to further their criminal
activities. Conspiracies involving narcotics smuggling generate many types of evidence
including, but not limited to, evidence such as voicemail messages referring to the
arrangements of travel and payment, names, photographs, text messages, emails, instant
messages, social networking messages, maps and directions, and phone numbers of co-
conspirators.

9. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics and human trafficking
investigations, I am also aware that: |

a. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers because they are mobile, and they have instant access to
telephone calls, text, web, email, and voice messages;

‘b. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers because they are able to actively monitor the progress of
their illegal cargo while the conveyance is in transit;

c. Drug traffickers and their accomplices will use digital devices like cellular
telephones, tablets, and laptop computers because they can easily arrange
and/or determine what time their illegal cargo will arrive at predetermined

locations;

Affidavit in Support of Search Warrant

 

 
Oo SF Ss DH ww HB WwW Ne

NM MN YH WV WH VY BC OR RB RPO RSP Se Oe Se le
CO “SD ON tw SB OW NY KF CO OO fC HS HR A SP WY NY FY CS

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.8 Page 8 of 15

d. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers to direct drivers to synchronize an exact drop off and/or pick
up time of their illegal cargo;

e. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers to notify or warn their accomplices of law enforcement
activity to include the presence and posture of marked and unmarked units, as
well as the operational status of checkpoints and border crossings;

f. The use of digital devices like cellular telephones, tablets, and laptop
computers by traffickers tends to generate evidence that is stored on the digital
devices, including, but not limited to emails, text messages, photographs,
audio files, call logs, address book entries, IP addresses, social network data,
and location data; and

g. Individuals involved in the illegal possession and acquisition of drug
trafficking often utilize digital devices like cellular telephones, tablets, and
laptop computers with photograph and video capabilities to take and send
photographs and videos of other members of criminal organizations, drugs,
criminal proceeds, and assets purchased with criminal proceeds.

10. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
and often do contain electronic records, phone logs and contacts, voice and text
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, I know based upon my training, education, and experience investigating these

conspiracies that searches of cellular/mobile telephones yields evidence:

Affidavit in Support of Search Warrant

 
oOo fF SN DW WU & W WY e&

NM BD BO BD BD BRD BRD ORD mm RR Re eS
SPeRRKRP BEBE SFCaeWVWARADAREane Ss

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.9 Page 9 of 15

a. tending to indicate efforts to import methamphetamine, heroin, fentanyl, or
some other federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, heroin, fentanyl, or some other federally
controlled substances from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine, heroin, fentanyl, or some other federally
controlled substances from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the importation
of methamphetamine, cocaine, heroin, or some other federally controlled
substances ftom Mexico into the United States, such as stash houses, load
houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or |

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the

activities described above.

11. Subscriber Identity Module (“SIM”) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has been
utilized in connection with that telephone.

12. Furthermore, based on my training and experience, and conversations with
other law enforcement officers who investigate drug smuggling and trafficking, I know that
drug conspiracies often require detailed and intricate planning to successfully evade

detection. Consequently, drug conspiracies often involve planning and coordination for

Affidavit in Support of Search Warrant 5

 

 

weg ney ee

 

 
oOo st DO UU BUlUWwLULUDWDN lr hl lUW SUNOCO OClDOUaS ODO iO Ol Cl

oO fF SN tinh ob Ga Ba oe

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.10 Page 10 of 15

several months—this planning often occurs through mobile telephones. Additionally, based
on my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that coconspirators are often unaware
when a fellow coconspirator has been arrested and will attempt to communicate with that
coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
drugs that are being transported.

FACTS IN SUPPORT OF PROBABLE CAUSE

13. According to the report of CBP Officer J. Corey, on May 31, 2019, Officer
Corey was processing traffic at primary lane 5 at the Otay Mesa POE. At about 2:25 a.m.,
ONTIVEROS drove into Officer Corey’s inspection lane, driving a 2003 white Ford F-150
truck with California license plate 8Y57692. ONTIVEROS, the driver and sole occupant of
the Ford F-150, presented his permanent-residence card and told Officer Corey that he was
headed to Lakeside. In response to Officer Corey’s queries, ONTIVEROS also twice said
he did not have anything to declare. Separately, I have confirmed that ONTIVEROS was
registered owner of the Ford F-150.

14. Per Officer Corey’s report, at the time ONTIVEROS provided his two negative
customs declarations, CBP Officer Murray approached the Ford F-150 from the rear, with
his K-9 Unit. The K-9 alerted to the spare tire of the Ford F-150. At that point, ONTTVEROS
was escorted to the security office at the POE, and the Ford F-150 was taken for inspection
in the secondary lot. |

15. Per the report of Officer D. Murray, he was performing roving inspections in
the vehicle primary lanes when his K-9 Unit alerted on the Ford F-150. The spare tire was
mounted to the under-carriage of the Ford F-150. Officer Murray used a screwdriver to tap
the spare tire, and found that it was unusually solid. He then informed Officer Corey of his
observation. (I infer that upon hearing Officer Murray’s observation, Officer Corey had
ONTIVEROS escorted to the security office and the Ford F-150 taken to the secondary lot.)

16. Per the report of CBP Officer G. Aguiar, Officer Aguiar was asked to screen
the Ford F-150 in the “Z-Portal” X-Ray machine. Officer Aguiar screened the Ford F-150

Affidavit in Support of Search Warrant 6

 

 

 

 
Oo oO ~s DH A SS WY BH

NM BO BO BRD OBR ORO Oe sR Ss

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.11 Page 11 of 15

and observed anomalies inside the spare tire.

17. Per the report of CBP Officer A. Parache, after Officer Aguilar observed the
anomalies in the spare tire, Officer Parache was assigned to conduct a physical inspection.
As a master mechanic was already on site at the POE, the master mechanic used a tool to
lower the spare tire from the undercarriage of the Ford F-150 and unhook it. The master
mechanic opened the spare tire, and Officer Parache found packages inside. Officer Parache
found 23 packages wrapped in plastic and laundry detergent, which tested positive for
methamphetamine; these packages weighed 12.38 kilograms. He found 5 packages of a
substance inside a container wrapped in plastic and laundry determined, which tested
positive for heroin; these packages weighed 6.14 kilograms. He found | package wrapped
in plastic and laundry detergent, which tested positive for fentanyl; this package weighed
1.16 kilograms. And, he found a package of pills, substance undetermined, which weighed
1.60 kilograms.

18. Per Officer Parache’s report, Officer Parache found the same tool that the
master mechanic used to lower the tire; the tool was under the hood of the Ford F-150.

19. ONTIVEROS was placed under arrest for violation of 21 U.S.C. §§ 952 and
960. According to Officer Parache’s report, the Target Device was seized, along with the
Ford F-150 and the substances. (The CBP Officers’ reports do not indicate whether the
Target Device was seized directly from ONTIVEROS or from the Ford F-150; however,
in my training and experience, I know that when a person is taken to the security office and
their car searched, CBP will gather all the personal effects from the person and secure them.
If the person is arrested, those items are seized.)

20. Given the facts surrounding the arrest of ONTIVEROS, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to
believe that information relevant to the smuggling activity of ONTIVEROS will be found
in the Target Device. Such evidence, which could be in the form of communications,

records, data (including but not limited to emails, text messages, other social messaging

Affidavit in Support of Search Warrant 7

 

 

 

 
Oo OO ss DH A FR WY Ne

NM NO WN WD WN WN WV WN KN YS F| | S| KF KP FP KF Ee
ao ns DO tn SP HWS HY eS OSOUUhUNODUlULUlUmUDOLUaLAUOUUlUlUrmUCUCUCLBA UW UOC CUS

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.12 Page 12 of 15

applications), photographs, audio files, videos, or location data:

a. tending to indicate efforts to import methamphetamine, heroin, fentanyl, or
some other federally controlled substance from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, JP addresses, and phone numbers-used to facilitate the
importation of methamphetamine, heroin, fentanyl or some other federally
controlled substance from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine, heroin, fentanyl or some other federally
controlled substance from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, heroin, fentanyl or some other federally
controlled substance from Mexico into the United States;

e. tending to identify the movement of proceeds associated with the trafficking
of methamphetamine, heroin, fentanyl or some other federally controlled
substance that was imported from Mexico into the United States;

f. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or

g. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above.

21. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in drug trafficking investigations, and all the facts
and opinions set forth in this affidavit, there is probable cause to believe that information
relevant to the drug smuggling and trafficking activities of ONTIVEROS, such as
telephone numbers, made and received calls, contact names, electronic mail (e-mail)
addresses, appointment dates, messages, pictures and other digital information are stored

in the memory of the Target Device. For the reasons set forth above, I request permission

Affidavit in Support of Search Warrant

 

 

 
oOo sa DH HH HR WY NH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.13 Page 13 of 15

to search the Target Device for items listed in Attachment B for the time period from April
1, 2019, up to and including June 1, 2019, which was the day following ONTIVEROS’s
arrest.
METHODOLOGY

22. It is not possible to determine, merely by knowing a cellular telephone’s or
tablet’s make, model and serial number, the nature and types of services to which the
devices are subscribed and the nature of the data stored on the devices. Cellular devices
today can be simple cellular telephones and text message devices, can include cameras, can
serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now allow
for their subscribers to access their devices—both phones and tablets—over the internet and
remotely destroy all of the data contained on the devices. For that reason, the devices may
only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular telephones and
tablets do not have hard drives or hard-drive equivalents and store information in volatile
memory within the devices or in memory cards inserted into the devices. Current technology
provides some solutions for acquiring some of the data stored in some cellular telephone
models, and some tablets, using forensic hardware and software. Even if some of the stored
information on the devices may be acquired forensically, not all of the data subject to seizure
may be so acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

23. Following the issuance of this warrant, I will collect the Target Device and
subject it to analysis. All forensic analysis of the data contained within the Target Device
and any associated memory cards will employ search protocols directed exclusively to the

identification and extraction of data within the scope of this warrant.

Affidavit in Support of Search Warrant 9

 

 
Oo Oo SN DO tr BW LO =

w we NY BH LP WN NV NN KN HF HF He Fe Se SF SEF OSE OS
CO -~F GD wr f& WH NY | CO OO DW ATH A FP WD NH —& OS

 

 

Case 3:19-mj-03627-BGS Document1 Filed 08/26/19 PagelD.14 Page 14 of 15

24. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE _

25, At the time of ONTIVEROS’s entry to the United States, investigators
conducted a forensic download of the Target Device. I have not relied on any information
obtained from that forensic download in this warrant application. Going forward, the
Government will rely only on reviews of the Target Device authorized by this warrant (and
any others the Government obtains).

CONCLUSION

26. Based on all of the facts and circumstances described above, I believe probable
cause exists to conclude that ONTIVEROS used the Target Device to facilitate violations
of Title 21, United States Code, Sections 952, 960, and 963.

27. Because the Target Device was promptly seized following the arrest of
ONTIVEROS at the Otay Mesa POE, there is probable cause to believe that evidence of the
smuggling offense committed by him continues to exist on the Target Device. As stated
above, I believe that the date range for this search is from April 1, 2019, up to and including
June 1, 2019.

28. WHEREFORE, I request that the court issue a warrant authorizing HSI Special

Agents and/or other federal and state law enforcement officers specially trained in digital

/T}
Hil
f/f

Affidavit in Support of Search Warrant 10

 

 

 
oO Oo SN DH A HSH WY Ne

he WN NHN KH WK NY NY NN NR RR RF PO PSO SOO ESE El
CO “J GD tr SB WH HP KH CS OBO fe TH wr FP WwW NO KK &

 

 

Case 3:19-mj-03627-BGS Document 1 Filed 08/26/19 PagelD.15 Page 15 of 15

evidence recovery, to search the Target Device, as described in Attachment A, and seize
the items listed in Attachment B, using the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

  

 

RYAN ¥. BECKHELM

Hon land Security Investigations Special Agent
Defartment of Homeland Security

Subscribed and sworn to before me on
this 26 _ day of August, 2019.

THE HON. BERNARD G. SKOMAL
United States Magistrate Judge

1]

Affidavit in Support of Search Warrant

 

 

 
